792 F.2d 141
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.CONSTRUCTION AND GENERAL LABORERS' UNION LOCAL NO. 534,LABORERS' NTERNATIONAL UNION OF NORTH AMERICA,AFL-CIO-CLC, Respondent.
84-6087
United States Court of Appeals, Sixth Circuit.
4/1/86
ORDER ENFORCED
N.L.R.B. Appeal after remand; 778 F.2d 284
JUDGMENT

1
Before:  KENNEDY and MILBURN, Circuit Judges; and COOK,* District Judge.


2
THIS CAUSE came on to be heard upon the application of the National Labor Relations Board for the enforcement of a certain order issued by it against the Respondent, Construction and General Laborers' Union Local No. 534, Laborers' International Union of North America, AFL-CIO-CLC, Middletown, Ohio, its officers, agents, and representatives, on 24 October 1984.  The Court heard argument of respective counsel on 24 October 1985, and has considered the briefs and transcript of record filed in this cause.  On 11 December 1985, the Court, being fully advised of the premises, handed down its decision in which it granted enforcement of the Board's order in part, reversed in part and remanded the case to the Board for modification of its order such that it is consistent with the Court's decision and, in the discretion of the Board, for further proceedings with respect to the construction of the collective bargaining agreement in light of the common law of the shop.  In conformity therewith, it is hereby


3
ORDERED AND ANJUDGED by the Court that Respondent Union, Construction and General Laborers' Union, Local No. 534, Laborers' International Union of North America, AFL-CIO-CLC, its officers, agents, and representatives, shall:

1.  Cease and desist from:

4
(a)  Causing or attempting to cause employers to discriminate against employee members Darryl Thomas and Charles Baldwin, or any other employee members, job applicants or registrants by discriminatorily refusing to refer them to the Association, Danis, or the Association's employer members, pursuant to the operation of its exclusive hiring hall and referral system.


5
(b)  Operating its exclusive hiring hall and referral system in a discriminatory or arbitrary manner, and without using the objective standards of referral established by Respondent's hiring hall contractual provisions.


6
(c)  In any like or related manner, restraining or coercing employee members, applicants or registrants in the exercise of their rights guaranteed in Section 7 of the National Labor Relations Act (hereinafter called the Act).


7
2.  Take the following affirmative action necessary to effectuate the purposes and policies of the Act:


8
(a)  Make employee members Thomas and Baldwin whole for any loss of earnings and benefits which they may have suffered by reason of respondent's discriminatory refusal to refer them, as found unlawful in the Board's Decision, as modified by the decision of the Court of Appeals, with interest, as provided in the Remedy Section of the Board's Decision.


9
(b)  Preserve and, upon request, make available to the Board or its agents, for examination and copying, all hiring records, dispatcher lists, referral cards and other documents necessary to analyze and compute the amount of backpay due Thomas and Baldwin under the terms of this Judgment.


10
(c)  Post at its business offices, hiring hall, and meeting places in the Middletown, Ohio area copies of the attached notice marked 'Appendix.'  Copies of said notices, on forms provided by the Regional Director for Region 9 of the National Labor Relations Board (Cincinnati, Ohio), after having been duly signed by Respondent's authorized representative, shall be posted by Respondent immediately upon receipt thereof and be maintained by it for 60 consecutive days thereafter, in conspicuous places, including all places where notices to members and employees are customarily posted.  Reasonable steps shall be taken by Respondent to ensure that said notices are not altered, defaced or covered by any other material.


11
(d)  Additional copies of the attached notice marked 'Appendix' shall be signed by an authorized representative of Respondent, and forthwith returned to the said Regional Director for posting by The Association, its employer members and Danis, and other employer-parties to the exclusive hiring hall and referral system, if said employers are willing, at their places of business where notices to their employees and members of Respondent are customarily posted.


12
(e)  Notify the Regional Director, in writing, within 20 days from the date of this judgment, what steps Respondent has taken to comply herewith.

APPENDIX
NOTICE TO MEMBERS

13
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


14
APPEALS ENFORCING IN PART, REVERSING IN PART AND

REMANDING IN PART AN ORDER OF THE
NATIONAL LABOR RELATIONS BOARD
AN AGENCY OF THE UNITED STATES GOVERNMENT

15
WE WILL NOT cause or attempt to cause employers to discriminate against employee members DARRYL THOMAS and CHARLES BALDWIN, or any other employee members, job applicants or registrants, by discriminatorily refusing to refer them to the BUTLER COUNTY AREA CONTRACTORS ASSOCIATION, DANIES INDUSTRIES CORPORATION, B.G. DANIS COMPANY, BUILDING DIVISION, or the Association's employer members, pursuant to the operation of our exclusive hiring hall and referral system.


16
WE WILL NOT operate our exclusive hiring hall and referral system in a discriminatory or arbitrary manner, and without using the objective standards of referral established by our hiring hall contractual provisions.


17
WE WILL NOT, in any like or related manner, restrain or coerce employee members, applicants or registrants in the exercise of their rights guaranteed in Section 7 of the National Labor Relations Act.


18
WE WILL make employee members THOMAS and BALDWIN whole for any loss of earnings and benefits which they may have suffered by reason of our discriminatory refusal to refer them, as found unlawful by the Board, as modified by the decision of the Court of Appeals, with interest, as provided in the Board's Decision and Order.


19
CONSTRUCTION AND GENERAL LABORERS UNION LOCAL NO. 534, LABORERS' INTERNATIONAL UNION OF NORTH MAERICA, AFL-CIO-CLC/(Labor Organization)Dated ________

By ________/(Representative)

20
________/(Title)


21
THIS IS AN OFFICIAL NOTICE AND MUST NOT BE DEFACED BY ANYONE


22
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered detacted or covered by any other material.  Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office.


23
Federal Office Building--Room 3003, 550 Main Street Cincinnati, OH 45202 (Tel. No.  (513-684-3663)



*
 The Honorable Julian Abele Cook, Jr., United States District Court for the Eastern District of Michigan, sitting by designation